           Case 1:20-cr-00024-JGK Document 31 Filed 01/01/21 Page 1 of 2
              Case 1:20-cr-00024-JGK Document 30 Filed 12122                            ·T?D~·   o-ag,efl ~otr                            -:-·_ -:-=__· - -._.
                                                                                        1! l'lf1("' : J·1u'
                                                                                           .. I,        n.::)        LJ ~ .
                                                                                                                                r~ .
                                                                                        Il   I •-   ~    -   '
                                                                                                                    ,r ~ ,
                                                                                                                 • .,_.   J .   '   '



                                                                                        lj f_.u_
                                                                                        I;   ' f:(''1' •-A ,· ' . ,..
                                                                                                 . - ,.,, -'- . , ,,.. -
                                                                                                                                          ,. ; T
                                                                                                                                                   ./   .   r   l   ,


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        ;I_i)(•C .;','; _                               _ _ --; ·       -J-_ _ _ :      1



-----------------------------------------------------------------X                      . , :-,,.~':"-~ . · !             ~-::,,. 1 . _ /           1/J-D_r! _1
UNITED STATES OF AMERICA
                                                                                  WAIVER OF RIGHT TO BE PRESENT
                               -v-
                                                                                  AT CRIMINAL PROCEEDING

Jaime Baez Medina
                                                                                  20    -CR-            24        ( JGK ) ( )
                                           Defendant.
-----------------------------------------------------------------x

Check Proceeding that Applies

_X_       Entry of Plea of Guilty

          I am aware that I have been charged with violat ions of federal law. I have consulted with my
          attorney about those charges . I have decided that I w ish to enter a plea of guilty to certain
          charges . I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the publ ic health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse . I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of gu ilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



                                Jaime Baez Medina              /s/ Jaime Baez Medina by Amy Gallicchio
Date : 12/22/2020

                                Print Name                     Signature of Defendant




          Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me . I am also aware that the pub lic health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse . I do not wish
          to wait until the end of this emergency to be sentenced . I have discussed these issues with my
          attorney and willingly give up my right to be present, at the t ime my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence . By signing this
          document, I wish to advise the court that I w il lingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
         Case 1:20-cr-00024-JGK Document 31 Filed 01/01/21 Page 2 of 2
            Case 1: 20-cr-00024-JGK Document 30 Filed 12/22/20 Page 2 of 2




         attorney next to me at the time of sentencing on the following conditions. I want my attorney to
         be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
         I also want the ability to speak privately with my attorney at any time during the proceeding if I
         wish to do so .



Date :
                 Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my cl ient,
my client's rights to attend and participate in the crim inal proceedings encompassed by this waiver, and
this waiver and consent form . I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my cl ient and me both participating remotely.

                           Amy Gallicchio                         /s/ Amy Gallicchio
Date : 12/22/2020
                           Print Name                             Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues w ith the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is : _ _ _ _ _ _ _ _ __



Date :
                 Signature of Defense Counsel




Accepted:
        _/ ?)
  l   irt~J~  ~ate:
                 Si   at




                                                     2
